Citation Nr: 1136297	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  10-35 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral foot fungus, to include onychomycosis.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1942 to December 1945. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2009 rating decisions of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for bilateral foot fungus, to include onychomycosis. The Board must initially determine whether the Veteran has submitted new and material evidence sufficient to reopen the previously denied claim on appeal. See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In July 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record. During the hearing, the Veteran requested that the record be held open for an additional 30 days, so that additional evidence could be submitted. As of this date, no additional evidence has been received.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The claim of entitlement to service connection for bilateral foot fungus, to include onychomycosis, was denied in a June 2006 Board decision.

3. The evidence received since the June 2006 Board decision is new and material.  

4. When resolving all doubt in the Veteran's favor, the Veteran's current bilateral foot fungus was incurred in service.  


CONCLUSIONS OF LAW

1. The June 2006 Board decision, that denied the claim of entitlement to service connection for bilateral foot fungus, to include onychomycosis, is final. 38 U.S.C.A. § 7104 (West Supp. 2010); 38 C.F.R. § 20.1100 (2010).

2. New and material evidence has been submitted since the June 2006 Board decision and the claim of entitlement to service connection for bilateral foot fungus, to include onychomycosis, is reopened. 38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2010); 38 C.F.R. § 3.156 (2010).  

3. Given the benefit of the doubt to the Veteran, bilateral foot fungus was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II.  Decision

A. New and Material Evidence

The Veteran seeks to reopen his service connection claim for bilateral foot fungus, to include onychomycosis. 

By way of procedural history, in a February 1955 decision, the Board denied a claim of entitlement to service connection for a skin disorder of the feet. The Board determined there was evidence of acute treatment in service, but no residual disability thereafter or evidence of a link between his skin disorder and service. In May 2002, the Veteran filed a claim to reopen the February 1955 Board decision. The RO denied the claim in a July 2002 rating decision and in a June 2006 decision, the Board reopened the claim, conceded the Veteran's treatment for a skin disability during service, and denied it on the merits as there was no evidence to show the Veteran had a chronic skin disability upon discharge. The June 2006 Board decision was not appealed and thus subsequently became final. 38 U.S.C.A. § 7104 (West Supp. 2010); 38 C.F.R. § 20.1100 (2010). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim. If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2010).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. Such evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2010). In addition, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence. 38 C.F.R. § 3.156(c) (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis. Evans, 9 Vet. App. at 273. This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

The evidence of record at the time of the June 2006 Board decision included the Veteran's service treatment records, private treatment records from May 1989 to March 2004, May 1954 certificate of attending physician, VA outpatient treatment records dated August 1972 and from March 2001 to May 2002, private treatment statements dated May 1954 and May 2006, buddy statements dated May 1953 and May 1954, and June 2006 Board hearing transcript. 

The evidence received since the June 2006 Board decision includes VA outpatient treatment records from November 2005 to June 2009 received in June 2009, May 2010 decision review officer (DRO) conference report, June 2010 VA examination report, pictures and an undated statement of Dr. Micheletti submitted by the Veteran in June 2010, and a July 2011 Board hearing transcript.  

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal. The newly submitted evidence does not include official service department records and is neither cumulative nor redundant of the evidence of record at the time of the June 2006 Board decision. Specifically, a private physician opined in an undated private nexus statement that the Veteran's current diagnosis of onychomycosis started during the Veteran's military service in the Solomon Islands, and a VA examiner reported,  with supportive rationale in a June 2010 VA examination report, that he could not provide an opinion as to whether the skin condition is related to service without resort to mere speculation. Therefore, such evidence suggests that the Veteran's bilateral foot fungus, to include onychomycosis, may be related to his active military service, which relates to an unestablished fact necessary to substantiate the claim on appeal. 

Thus, the Board finds the newly submitted evidence to be both new and material and the Veteran's service connection claim on appeal is reopened. 38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2010). The adjudication of the underlying claim on the merits is discussed below. 

B. Service Connection

Throughout the pendency of the appeal, the Veteran contended that service connection is warranted for his bilateral foot fungus, to include onychomycosis, as it is the same skin disorder he was treated for during his military service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1110 (West Supp. 2010). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b) (2010).

If the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran. 38 U.S.C.A. § 1154(b) (2010). Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. Id. 

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. A Veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events. See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the outset, the Board notes that the evidence of record establishes the Veteran has a current bilateral foot fungus disability. In a May 1954 certificate of attending physician, the Veteran was diagnosed with chronic severe lesions of epidermophytosis bilaterally. Most recently, the Veteran was diagnosed with tinea pedis, stasis dermatitis, and onychomycosis at the June 2010 VA examination. 

Next, the Veteran has repeatedly reported that he was treated in the field for a skin disability of his feet during his military service. Such assertions were made in an April 2003 substantive appeal, via a VA Form 9, May 2006 notice of disagreement (NOD), and at the June 2006 and July 2011 video conference hearings held before the Board. Lay witnesses, who served with the Veteran, have also reported in May 1954 personal statements that the Veteran received treatment for his feet during service. However, the Veteran's service treatment records do not reveal any treatment for a skin disorder on his feet or lower extremities and the December 1945 separation examination report shows his feet and skin were normal.

Nonetheless, the Board finds the Veteran is competent to report symptoms and treatment that is within his personal knowledge, and so are the lay witnesses to report their physical observations of the Veteran's treatment during service. See Layno v. Brown, 6 Vet. App. 465 (1994). Since the Veteran did not seek official treatment during service with regard to his claim on appeal, it is unlikely that there will be any record of the treatment described. He has made credible assertions that he received treatment in the field for the skin disability and this type of treatment is consistent with the circumstances of his service.  As a result, the Board will resolve all reasonable doubt in the Veteran's favor and find that he did receive treatment for a skin disability of his feet during service, which is consistent with the places, types, and circumstances of his military service in the field. See 38 U.S.C.A. § 1154(b) (2010). 

It is therefore conceded that the Veteran was treated for a skin disability on his feet during his active military service and he currently has bilateral foot fungus, to include onychomycosis. The question for consideration is whether the Veteran's current bilateral foot fungus disability is causally related to such in-service treatment. 

After review of the evidentiary record, the Board concludes that service connection is warranted for bilateral foot fungus pursuant to continuity of symptomatology under the provisions of 38 C.F.R. § 3.303(b). The Veteran is not competent to state that his bilateral foot fungus was incurred in service, as that requires a medical opinion or requires objective medical evidence. Regardless, there is no reason for the Board to question the Veteran's credibility in this case, as he provided multiple consistent statements as to continuity of symptomatology regarding his skin disability and military service. 

Throughout the appeal period, the Veteran consistently reported that onset of his current bilateral foot fungus began during his military service. Specifically, at the June 2006 Board hearing, he testified that his current foot condition was contracted in service and that he has sought treatment during service and ever since separation from service. Most recently, at the June 2010 VA examination, he also reported that onset of his skin disorder began with blisters and "pus run[ning] out" on his feet, which has been recurrent ever since. The Veteran's contentions are also supported by May 1953 personal statements from the Veteran's cousin, brother, and mother, which note their physical observations of the Veteran's feet before and after the Veteran's military service. They reported that prior to entering service, the Veteran did not have trouble with his feet, but since returning home after separation from service, the Veteran continued to have trouble, evidence by the Veteran's complaints that his feet are always sore and hurting. 

The Board acknowledges that the Veteran asserts his current bilateral foot fungus was incurred in service and the corroborating May 1953 personal statements as to continuity of symptomatology to be credible. See Caluzaa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (The Board must analyze the credibility and probative value of evidence.). The evidence of record is also void of any intercurrent event or injury that would cause the Veteran's current skin disorder.   

Following the June 2010 VA examination, the examiner noted review of the claims file, the absence of treatment for a foot fungus disorder in the service treatment records, the possibility that the Veteran's medical status was not properly documented at discharge, and the lack of medical documentation for a skin disability for eight years following discharge. As a result, he concluded that he could not "give an opinion as to whether the Veteran's current skin [disorder] of the feet is at least as likely as not related to the treatment of the skin in service or likely as not related to the Veteran's combat duty while in World War II without resort to mere speculation." 

There is no other competent opinion of record which provides a negative nexus opinion. In addition, the June 2010 VA examination report calls into question the December 1945 separation examination findings of normal feet and skin. The only other medical opinions of record are the undated private nexus statement that asserted the Veteran's onychomycosis started during the Veteran's military service in the Solomon Islands, and the May 1954 certificate of attending physician which reported the Veteran's history from office records included ringworm of both feet since 1943 while in service. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt exists because the approximate balance of positive and negative evidence, either qualitatively and quantitatively, does not satisfactorily prove or disprove the claim. It is substantial doubt and one within the range of possibility as distinguished from pure speculation or remote possibility. 38 C.F.R. § 5107(b) (West Supp. 2010); Gilbert, 1 Vet. App. at 53-56.  

The June 2010 VA examination report, which was not of record at the time of the prior final Board decision, indicates that a skin disorder may have been present at discharge from active service.  This, coupled with the Veteran's credible statements of a skin disorder in service and the probative private opinions, supports a finding of inservice incurrence.  As such, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral foot fungus, to include onychomycosis. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection bilateral foot fungus, to include onychomycosis, is reopened. 

Entitlement to service connection for bilateral foot fungus, to include onychomycosis, is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


